Citation Nr: 0304777	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-08 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date prior to December 4, 2000, 
for the grant of nonservice-connected pension benefits.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2001 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which granted entitlement to nonservice-connected 
pension benefits effective from December 4, 2000.  The notice 
of disagreement was received in November 2001, the statement 
of the case was issued in May 2002, and a substantive appeal 
was received in June 2002.  Pursuant to his request, the 
veteran was afforded a Board hearing in October 2002.


FINDINGS OF FACT

1.  The veteran's claim for nonservice-connected pension 
benefits was previously denied by the RO in February 1998 on 
the basis that the information provided by the veteran was 
not adequate to allow verification of his military service.  

2.  The veteran did not file a notice of disagreement within 
one year of notification of the determination.

3.  The veteran reopened his claim for nonservice-connected 
pension benefits on May 22, 2000 by submitting his correct 
Social Security number.


CONCLUSION OF LAW

The criteria for an effective date of May 22, 2000, for the 
grant of entitlement to nonservice-connected pension 
benefits, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
Supp. 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been compliance with the assistance provisions of the new 
legislation.  All relevant facts have been properly developed 
and all evidence necessary for an equitable resolution of the 
veteran's claim has been obtained and considered.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
The claims file contains all medical evidence and procedural 
documentation necessary to assess the veteran's claim of 
entitlement to an earlier effective date.  

Furthermore, the discussions in the rating decision, 
statement of the case, and during the Board hearing informed 
the veteran of the information and evidence necessary to 
substantiate his claim and complied with VA's notice 
requirements.  The RO also supplied the veteran with the 
regulations pertaining to the assignment of effective dates 
in the statement of the case.  The basic elements for 
establishing entitlement to an earlier effective date have 
remained unchanged despite the change in the law with respect 
to the duty to assist and the notification requirements.  The 
Board also notes that the SOC included the VCAA implementing 
regulations.  Under these circumstances, no further action is 
necessary to assist the veteran with his claim.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

II.  Factual Background

A review of the record demonstrates that the veteran 
initially filed his claim for VA benefits on May 6, 1997.  A 
VA Form 21-526 is signed by the veteran and includes a Social 
Security number and a service number.  The record further 
reflects that the Social Security number provided by the 
veteran on the VA Form 21-526 was later determined to be 
incorrect.  During the hearing held before the Board, it was 
noted that the number was actually that of the veteran's 
spouse.  The record includes several other documents signed 
by the veteran in May 1997 and July 1997 requesting military 
records.  These documents reflect the same Social Security 
number as noted on his May 1997 VA Form 21-526.  The RO made 
several attempts to verify the veteran's military service 
using both the incorrect Social Security number supplied by 
the veteran and his service number, but received a negative 
response in May 1997 with follow-ups in July and September 
1997.  The service department indicated that no record was 
found based upon the information provided.  

In a February 1998 letter, the RO informed the veteran that 
they were unable to consider his claim because they were 
unable to verify his military service based upon the 
information provided.  The veteran was informed that evidence 
of military service was needed to reopen his claim and that 
without verification of military service, no further action 
would be taken on his claim for VA benefits.  The veteran was 
also informed of his appellate rights.  The veteran did not 
file a notice of disagreement within one year of notification 
of the determination.

The record demonstrates that the veteran's spouse contacted 
the RO on May 22, 2000 and provided the RO with the veteran's 
correct Social Security number.  In September 2000, the RO 
received verification of the veteran's military service.  

On December 4, 2000, the RO received the veteran's VA Form 
21-527, Income-New Worth And Employment Statement.  In a 
March 2001 rating decision, the RO granted entitlement to 
nonservice-connected pension benefits effective from December 
4, 2000.  

At the October 2002 Board hearing, the veteran's spouse 
testified that the veteran filed his claim in May or early 
June of 1997.  She stated that the veteran did not have his 
Social Security number, but he did have his dog tags from 
service and his service number was taken from those tags.  
The veteran's spouse testified that she called every month to 
check on the veteran's claim but was always told that there 
was paperwork that needed to be completed.  She testified 
that she believed her husband's claim had been ongoing since 
it was filed in 1997.  She also testified that when she found 
the paper with the veteran's Social Security number on it, 
she gave it to the VA right away.  (Transcript, pages 1-5).  
The veteran testified that his physical condition had 
deteriorated since his claim was originally filed in 1997.  
He also stated that at the time he filed his claim in 1997, 
he did not know that he needed his Social Security number.  
The veteran testified that the person who completed his claim 
form copied his service number from his dog tags.  
(Transcript, pages 5-7).

III.  Analysis

The Board recognizes that the veteran and his spouse have 
testified to calling the RO on a regular basis and discussing 
the status of his claim.  However, the evidence demonstrates 
that the veteran was notified in writing in February 1998 
that his claim had been denied and that no further action 
would be taken, and he did not appeal the RO's February 1998 
decision.  The February 1998 RO letter notified the veteran 
that they were unable to consider his claim without evidence 
of military service.  The veteran was informed that evidence 
of military service was needed to reopen the claim and 
without such evidence no further action would be taken on his 
claim for VA benefits.  He was also informed of his appellate 
rights, but did not file a notice of disagreement within one 
year after notification of the RO's determination.  Thus, the 
February 1998 decision became final, and the claim did not 
remain pending after that time.  See 38 U.S.C.A. § 5108, 
7105(c); 38 C.F.R. §§ 3.156, 20.1103.

Under the applicable laws and regulations, previous 
determinations which are final and binding, including 
decisions regarding entitlement to nonservice-connected 
pension benefits, will be accepted as being correct in the 
absence of clear and unmistakable error.  See 38 C.F.R. 
§ 3.105(a).  The veteran has not raised any allegation of 
clear and unmistakable error in the RO's February 1998 
determination.  

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefor.  See 38 U.S.C.A. 
§ 5110(a).  There is no correspondence from the veteran or 
his spouse between February 1998 and May 22, 2000, which 
contains the evidence needed to verify the veteran's military 
service.  

The correspondence requesting reconsideration of the claim or 
providing additional evidence of military service was not 
received by the RO until May 22, 2000.  The Board finds that 
this contact amounted to an informal claim for pension 
benefits, and an effective date of May 22, 2000 may be 
assigned on that basis.  

The Board has considered whether an even earlier effective 
date going back to the date of the original claim in May 1997 
could be assigned pursuant to 38 C.F.R. § 3.3400(q)(2) which 
provides that when a claim is reopened based on new and 
material evidence consisting of service records, the 
effective date may be based on the date of the claim on which 
the prior evaluation was made.  However, that provision is 
applicable where the service department records were lost or 
mislaid.  That is not the case in the present appeal.  The RO 
was unable to verify the veteran's service not because the 
service records were lost or mislaid, but instead because the 
veteran did not provide the RO with the information necessary 
to verify his military service, i.e., his correct Social 
Security number, until May 22, 2000.  The Board recognizes 
that the veteran provided his military dog tags and correct 
service number to VA.  However, he did not provide VA with 
his correct Social Security number and such evidence was 
necessary in order to verify his military service.  The 
record does not demonstrate any correspondence from the 
veteran or his spouse or evidence sufficient to verify 
military service prior to May 22, 2000.  Thus, the Board 
finds that the veteran did not reopen his claim for 
nonservice-connected pension benefits until May 22, 2000, 
when his correct Social Security number was submitted to the 
RO resulting in verification of his military service.  

In summary, in light of the February 1998 RO letter 
indicating that evidence of the veteran's military service 
was needed to reopen the veteran's claim and the Report of 
Contact demonstrating that such evidence was received on May 
22, 2000, the Board concludes that the veteran reopened his 
claim on May 22, 2000 and the criteria for an effective date 
of May 22, 2000 for the grant of entitlement to nonservice-
connected pension benefits have been met.  However, the 
criteria for an effective date prior to May 22, 2000 for the 
grant of entitlement to nonservice-connected pension benefits 
have not been met.

ORDER

An effective date of May 22, 2000, for the grant of 
entitlement to nonservice-connected pension benefits, is 
granted.  



	                        
____________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

